Citation Nr: 1225200	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  08-38 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased initial rating for diabetes mellitus with impotence, rated as 10 percent disabling prior to April 25, 2008 and 20 percent disabling beginning on April 25, 2008.

2.  Entitlement to an increased initial rate of special monthly compensation (SMC) for the loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted the Veteran's claim for service connection for diabetes mellitus and assigned an initial 10 percent rating.  A July 2009 rating decision subsequently increased this assigned rating to 20 percent, effective April 25, 2008.

In addition, the Veteran appeals from an October 2008 rating decision which, in pertinent part, granted SMC based on the loss of use of a creative organ.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to an increased rating for SMC for the loss of use of a creative organ is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Prior to April 25, 2008, the Veteran's diabetes mellitus was managed using a restricted diet only and manifested with impotence; the record was negative for the use of insulin or oral hypoglycemic medication.

2.  Beginning on April 25, 2008, the Veteran's diabetes mellitus was managed using a restricted diet and an oral hypoglycemic medication and manifested with impotence; the record was negative the regulation of activities.


CONCLUSION OF LAW

The criteria for an increased initial rating for diabetes mellitus with impotence, rated as 10 percent disabling prior to April 25, 2008 and 20 percent disabling beginning on April 25, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.119, 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The instant appeal with regard arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court of Appeals for Veterans Claims (CAVC) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the instant claim.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, VA treatment records and the VA examination reports.  The Veteran has not alleged that his diabetes mellitus has worsened since his last VA examination.  The Board notes that neither the July 2006 VA examiner nor the January 2007 VA examiner indicated that they reviewed the Veteran's claims file.  However, both examination reports contained a detailed description of the Veteran's symptoms.  An examination is not rendered inadequate merely because the claims file was not reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008). 

Moreover, the VA examination report and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claims for increase. 




Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

A 10 percent rating is warranted for diabetes mellitus when it is manageable by a restricted diet only.  A 20 percent rating is warranted for diabetes mellitus that requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned for diabetes mellitus that requires the use of insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, 7913.

A 60 percent rating is warranted in cases requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.

A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.   Id.

"Regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

In addition, a note following the rating criteria indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under 7913.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Diabetes Mellitus Claim

The Veteran contends that a higher rating is warranted due to the "time" it takes to manage his diabetes.

A June 2006 private treatment note indicated that the Veteran had controlled his diabetes mellitus by losing 80 pounds of weight and watching his diet.

A July 2006 VA examination indicated that the Veteran treated his diabetes with diet and exercise only.  He had not been hospitalized for his sugar being too high or too low and his average number of visits per year was two.  Progressive weight loss, the progressive loss of strength, tingling, numbness, abnormal sensation or eye impairment were denied.  He also reported exercising, being more careful with his diet and impotence.  Physical examination found no peripheral nerve involvement.  A comprehensive metabolic panel revealed elevated glucose.  Following this examination, a diagnosis of diabetes mellitus, type II was made.  The examiner noted that there were no activity restrictions related to his diabetes.

An August 2006 VA treatment note indicated that the Veteran's diabetes mellitus was controlled through diet and exercise.

A November 2006 VA treatment note indicated that the Veteran was followed a no concentrated sweets (NCS) diet.

A November 2006 VA medication list indicated that the Veteran had been prescribed insulin as a correction to his "algorithm serum creatinine (sc)."  It does not appear that this prescription was filled and there was no record that insulin was actually administered to the Veteran.

 A January 2007 VA Agent Orange examination reflected the Veteran's reports that he had never been prescribed medication for his diabetes mellitus.  He carefully monitored his diet and exercised to manage his diabetes.  A history of diabetic ketoacidosis or hypoglycemia was denied.  Following this examination, a diagnosis of diabetes mellitus by history was made.

A June 2007 VA treatment note reflected the Veteran reports that he walked for exercise.

An April 25, 2008 VA treatment note indicated that the Veteran had been prescribed Metformin, an oral medication, to take with his meal.

An August 2009 VA treatment note indicated that the Veteran was not using insulin.

A November 2010 VA diabetes mellitus examination reflected the Veteran's reports that he treated his diabetes with diet and twice-daily oral medication.  Episodes of diabetic ketoacidosis or hypoglycemia that required hospitalization or overall functional impairments were denied.  He was also impotent.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of diabetes mellitus, type II was made.

Prior to April 25, 2008, the Veteran's diabetes mellitus was managed using a restricted diet and exercise and manifested with impotence.  The Veteran denied, and the clinical evidence is negative for, the regulation of diabetes mellitus using insulin or an oral hypoglycemic agent.  Although the record reflects a November 2006 prescription of insulin, there is no record that insulin was actually administered to the Veteran and he subsequently denied the use of insulin.  As of April 25, 2008, the Veteran's diabetes mellitus was managed using a restricted diet, an oral hypoglycemic agent and exercise and also manifested with impotence.  The clinical evidence was negative for the regulation of activities and the Veteran denied functional impairments due to diabetes mellitus in a November 2010 VA examination.  

Although the Veteran argues that he should receive additional compensation due to the time it takes him to manage his diabetes mellitus (i.e., the time he must spend exercising), such effort is contemplated in the rating criteria as the regulation of activities (i.e. the inability to exercise or engage in other strenuous activity).  The Board also notes that Veteran has been awarded SMC for the loss of use of a creative organ due to his complaints of impotence.  A rating in excess of 10 percent prior to April 25, 2008 and in excess of 20 percent beginning on April 25, 2008 is therefore not warranted.  38 C.F.R. § 4.119, 7913.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

As detailed above, the Veteran's diabetes mellitus was managed using a restricted diet and exercise prior to April 25, 2008 and a restricted diet, an oral hypoglycemic agent and exercise beginning on April 25, 2008 and manifested with impotence.  There were no factors reported outside of the rating criteria.  In a November 2010 VA examination, the Veteran denied that his occupation was affected by his diabetes mellitus.  Marked interference with employment has therefore not been demonstrated.  Hence, referral for consideration of an extraschedular rating is not warranted.

The Veteran was employed and maintained full-time employment as a minister during the course of this appeal.  Consideration of TDIU, under 38 C.F.R. § 4.16(a) --(b) is therefore not warranted for period.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability). 



ORDER

Entitlement to an increased initial rating for diabetes mellitus with impotence, rated as 10 percent disabling prior to April 25, 2008 and 20 percent disabling beginning on April 25, 2008, is denied.


REMAND

An October 2008 rating decision granted SMC based upon loss of use of a creative organ and a rating under 38 U.S.C.A. § 1114(k) was assigned.  In December 2008, the Veteran indicated that he disagreed with the rating assigned for the loss of use of a creative organ and requested consideration of a higher rating under 38 C.F.R. § 4.115(b), 7522.  A Statement of the Case addressing this appeal has not been issued.  The Board is required to remand this claim to allow a Statement of the Case to be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should consider the claim for an increased initial rate of SMC for the loss of use of a creative organ.  If the claim is not granted, a Statement of the Case shall be issued addressing these claims.  These issues should not be certified to the Board unless a timely substantive appeal is received.  If a timely substantive appeal is not received, the appeals should be closed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


